Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the original application filed on 10/13/2020.    
Claims 1-20 have been rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 7, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizusawa (US 2019/0058513).

Regarding Claim 1, Mizusawa teaches a method for reporting, by a user equipment (UE), channel state information (CSI) in a wireless communication system, the method comprising (Mizusawa, Fig 17, paragraph 156, in step 120 the terminal apparatus transmits a CSI report of the CSI-RS to the base station): 
receiving configuration information related to a CSI report, wherein the configuration information includes first information related with a time domain behavior of the CSI report, and wherein based on the first information, one of (i) periodic, (ii) semi-persistent or (iii) aperiodic is configured as a behavior of the CSI report in the time domain (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CQI report configuration to the terminal through RRC signaling, paragraph 126, CQI report configuration includes a CSI reporting mode, paragraph 128, specifically a reporting timing is periodic or aperiodic is indicated by the type of the CSI reporting mode); 
receiving second information related with a time domain behavior of the CSI report, wherein the second information is configured for a time duration including a plurality of specific units based on a specific unit in the time domain (Mizusawa, paragraph 89, in case of periodic CSI reporting, a reporting period is signaled to the UE using an RRC message, inherently a reporting period would comprise a number of time units, paragraphs 88-89, in the case of aperiodic reporting, the channel state reporting is triggered by a CSI request using a DCI format 0 or 4 on PDCCH, a FDD terminal transmits a CSI report four subframes after the CSI request is received); 
receiving a reference signal for a CSI measurement (Mizusawa, Fig 17, paragraph 154, in step 102 the base station transmits a CRS and a CSI-RS,  paragraph 155, in step S116 the terminal apparatus measures the CSI-RS); 
performing the CSI measurement based on the reference signal (Mizusawa, Fig 17, paragraph 155, in step S116 the terminal apparatus measures the CSI-RS); and 
reporting the CSI in the time domain based on the first information and the second information (Mizusawa, Fig 17, paragraph 156, in step 120 the terminal apparatus transmits a CSI report of the CSI-RS to the base station).

    PNG
    media_image1.png
    627
    478
    media_image1.png
    Greyscale


Regarding Claim 7, Mizusawa further teaches wherein a "periodic" CSI report behavior is configured based on the first information, and wherein the specific unit has a period as a unit (Mizusawa, paragraph 89, in case of periodic CSI reporting, a reporting period is signaled to the UE using an RRC message, inherently a time period would be in terms of time units).

Regarding Claim 14, Mizusawa teaches a user equipment (UE) reporting channel state information (CSI) in a wireless communication system, the UE comprising (Mizusawa, Fig 17, paragraph 156, in step 120 the terminal apparatus transmits a CSI report of the CSI-RS to the base station): 
one or more transceivers (Mizusawa, Fig 13, paragraph 112, Fig 13 is a block diagram of a terminal apparatus 200 which includes an antenna unit 210, a wireless communication unit 220, a storage unit 230, and a control unit 240); 
one or more processors (Mizusawa, Fig 13, paragraph 112, Fig 13 is a block diagram of a terminal apparatus 200 which includes an antenna unit 210, a wireless communication unit 220, a storage unit 230, and a control unit 240); and 
one or more memories storing instructions for operations executed by the one or more processors and connected to the one or more processors (Mizusawa, Fig 13, paragraph 112, Fig 13 is a block diagram of a terminal apparatus 200 which includes an antenna unit 210, a wireless communication unit 220, a storage unit 230, and a control unit 240), 
wherein the operations include: 
receiving configuration information related to a CSI report, wherein the configuration information includes first information related with a time domain behavior of the CSI report, and wherein based on the first information, one of (i) periodic, (ii) semi-persistent or (iii) aperiodic is configured as a behavior of the CSI report in the time domain (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CQI report configuration to the terminal through RRC signaling, paragraph 126, CQI report configuration includes a CSI reporting mode, paragraph 128, specifically a reporting timing is periodic or aperiodic is indicated by the type of the CSI reporting mode); 
receiving second information related with a time domain behavior of the CSI report, wherein the second information is configured for a time duration including a plurality of specific units based on a specific unit in the time domain (Mizusawa, paragraph 89, in case of periodic CSI reporting, a reporting period is signaled to the UE using an RRC message, inherently a reporting period would comprise a number of time units, paragraphs 88-89, in the case of aperiodic reporting, the channel state reporting is triggered by a CSI request using a DCI format 0 or 4 on PDCCH, a FDD terminal transmits a CSI report four subframes after the CSI request is received); 
receiving a reference signal for a CSI measurement (Mizusawa, Fig 17, paragraph 154, in step 102 the base station transmits a CRS and a CSI-RS,  paragraph 155, in step S116 the terminal apparatus measures the CSI-RS); 
performing the CSI measurement based on the reference signal (Mizusawa, Fig 17, paragraph 155, in step S116 the terminal apparatus measures the CSI-RS); and 
reporting the CSI in the time domain based on the first information and the second information (Mizusawa, Fig 17, paragraph 156, in step 120 the terminal apparatus transmits a CSI report of the CSI-RS to the base station).

Regarding Claim 17, Mizusawa teaches a method receiving, by a base station (BS), channel state information (CSI) in a wireless communication system, the method comprising (Mizusawa, Fig 17, paragraph 156, in step 120 the terminal apparatus transmits a CSI report of the CSI-RS to the base station): 
transmitting, to a user equipment (UE), configuration information related to a CSI report, wherein the configuration information includes first information related with a time domain behavior of the CSI report, and wherein based on the first information, one of (i) periodic, (ii) semi-persistent or (iii) aperiodic is configured as a behavior of the CSI report in the time domain (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CQI report configuration to the terminal through RRC signaling, paragraph 126, CQI report configuration includes a CSI reporting mode, paragraph 128, specifically a reporting timing is periodic or aperiodic is indicated by the type of the CSI reporting mode);
transmitting second information related with a time domain behavior of the CSI report, wherein the second information is configured for a time duration including a plurality of specific units based on a specific unit in the time domain (Mizusawa, paragraph 89, in case of periodic CSI reporting, a reporting period is signaled to the UE using an RRC message, inherently a reporting period would comprise a number of time units, paragraphs 88-89, in the case of aperiodic reporting, the channel state reporting is triggered by a CSI request using a DCI format 0 or 4 on PDCCH, a FDD terminal transmits a CSI report four subframes after the CSI request is received); 
transmitting a reference signal for a CSI measurement (Mizusawa, Fig 17, paragraph 154, in step 102 the base station transmits a CRS and a CSI-RS); and 
receiving CSI in the time domain based on the first information and the second information (Mizusawa, Fig 17, paragraph 156, in step 120 the terminal apparatus transmits a CSI report of the CSI-RS to the base station).

Regarding Claim 18, Mizusawa teaches a base station (BS) receiving channel state information (CSI) in a wireless communication system, the BS comprising (Mizusawa, Fig 17, paragraph 156, in step 120 the terminal apparatus transmits a CSI report of the CSI-RS to the base station): 
one or more transceivers (Mizusawa, Fig 12, paragraph 106, the base station 100 includes antenna unit 110, wireless communication unit 120, network communication unit 130, storage unit 140, and control unit 150); 
one or more processors (Mizusawa, Fig 12, paragraph 106, the base station 100 includes antenna unit 110, wireless communication unit 120, network communication unit 130, storage unit 140, and control unit 150); and 
one or more memories storing instructions for operations executed by the one or more processors and coupled to the one or more processors (Mizusawa, Fig 12, paragraph 106, the base station 100 includes antenna unit 110, wireless communication unit 120, network communication unit 130, storage unit 140, and control unit 150), 
wherein the operations include: 
transmitting, to a user equipment (UE), configuration information related to a CSI report, wherein the configuration information includes first information related with a time domain behavior of the CSI report, and wherein based on the first information, one of (i) periodic, (ii) semi-persistent or (iii) aperiodic is configured as a behavior of the CSI report in the time domain (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CQI report configuration to the terminal through RRC signaling, paragraph 126, CQI report configuration includes a CSI reporting mode, paragraph 128, specifically a reporting timing is periodic or aperiodic is indicated by the type of the CSI reporting mode);
transmitting second information related with a time domain behavior of the CSI report, wherein the second information is configured for a time duration including a plurality of specific units based on a specific unit in the time domain (Mizusawa, paragraph 89, in case of periodic CSI reporting, a reporting period is signaled to the UE using an RRC message, inherently a reporting period would comprise a number of time units, paragraphs 88-89, in the case of aperiodic reporting, the channel state reporting is triggered by a CSI request using a DCI format 0 or 4 on PDCCH, a FDD terminal transmits a CSI report four subframes after the CSI request is received); 
transmitting a reference signal for a CSI measurement (Mizusawa, Fig 17, paragraph 154, in step 102 the base station transmits a CRS and a CSI-RS); and 
receiving CSI in the time domain based on the first information and the second information (Mizusawa, Fig 17, paragraph 156, in step 120 the terminal apparatus transmits a CSI report of the CSI-RS to the base station).

Regarding Claim 19, Mizusawa teaches an apparatus comprising one or more memories and one or more processors functionally coupled to the one or more memories (Mizusawa, Fig 13, paragraph 112, Fig 13 is a block diagram of a terminal apparatus 200 which includes an antenna unit 210, a wireless communication unit 220, a storage unit 230, and a control unit 240), 
wherein the one or more processors control the apparatus to: 
receive configuration information related to a CSI report, wherein the configuration information includes first information related with a time domain behavior of the CSI report, and based on the first information, one of (i) periodic, (ii) semi-persistent or (iii) aperiodic is configured as a behavior of the CSI report in the time domain (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CQI report configuration to the terminal through RRC signaling, paragraph 126, CQI report configuration includes a CSI reporting mode, paragraph 128, specifically a reporting timing is periodic or aperiodic is indicated by the type of the CSI reporting mode), 
receive second information related with a time domain behavior of the CSI report, wherein the second information is configured for a time duration including a plurality of specific units based on a specific unit in the time domain (Mizusawa, paragraph 89, in case of periodic CSI reporting, a reporting period is signaled to the UE using an RRC message, inherently a reporting period would comprise a number of time units, paragraphs 88-89, in the case of aperiodic reporting, the channel state reporting is triggered by a CSI request using a DCI format 0 or 4 on PDCCH, a FDD terminal transmits a CSI report four subframes after the CSI request is received); 
receive a reference signal for a CSI measurement (Mizusawa, Fig 17, paragraph 154, in step 102 the base station transmits a CRS and a CSI-RS,  paragraph 155, in step S116 the terminal apparatus measures the CSI-RS); 
perform the CSI measurement based on the reference signal (Mizusawa, Fig 17, paragraph 155, in step S116 the terminal apparatus measures the CSI-RS); and 
report the CSI in the time domain based on the first information and the second information (Mizusawa, Fig 17, paragraph 156, in step 120 the terminal apparatus transmits a CSI report of the CSI-RS to the base station).

Regarding Claim 20, Mizusawa teaches one or more non-transitory computer-readable media storing one or more instructions, wherein the one or more instructions executable by one or more processors comprise instructions instructing a user equipment to (Mizusawa, Fig 13, paragraph 112, Fig 13 is a block diagram of a terminal apparatus 200 which includes an antenna unit 210, a wireless communication unit 220, a storage unit 230, and a control unit 240): 
receive configuration information related to a CSI report, wherein the configuration information includes first information related with a time domain behavior of the CSI report, and based on the first information, one of (i) periodic, (ii) semi-persistent or (iii) aperiodic is configured as a behavior of the CSI report in the time domain (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CQI report configuration to the terminal through RRC signaling, paragraph 126, CQI report configuration includes a CSI reporting mode, paragraph 128, specifically a reporting timing is periodic or aperiodic is indicated by the type of the CSI reporting mode): 
receive second information related with a time domain behavior of the CSI report, wherein the second information is configured for a time duration including a plurality of specific units based on a specific unit in the time domain (Mizusawa, paragraph 89, in case of periodic CSI reporting, a reporting period is signaled to the UE using an RRC message, inherently a reporting period would comprise a number of time units, paragraphs 88-89, in the case of aperiodic reporting, the channel state reporting is triggered by a CSI request using a DCI format 0 or 4 on PDCCH, a FDD terminal transmits a CSI report four subframes after the CSI request is received); 
receive a reference signal for a CSI measurement (Mizusawa, Fig 17, paragraph 154, in step 102 the base station transmits a CRS and a CSI-RS,  paragraph 155, in step S116 the terminal apparatus measures the CSI-RS); 
perform the CSI measurement based on the reference signal (Mizusawa, Fig 17, paragraph 155, in step S116 the terminal apparatus measures the CSI-RS); and 
report the CSI in the time domain based on the first information and the second information (Mizusawa, Fig 17, paragraph 156, in step 120 the terminal apparatus transmits a CSI report of the CSI-RS to the base station).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 13, and 15-16 are rejected under 35 U.S.C 103 as being unpatentable over Mizusawa (US 2019/0058513) in view of Papsakellariou (US 2017/0366377).

Regarding Claim 2, Mizusawa teaches all the limitations of parent claim 1, but does not explicitly teach wherein the second information is in a form of a bitmap, and wherein each bit of the bitmap corresponds to each specific unit of the plurality of specific units.
However Papasakellariou teaches wherein the second information is in a form of a bitmap, and wherein each bit of the bitmap corresponds to each specific unit of the plurality of specific units (Papasakellariou, Fig 14, paragraph 173, in step 1420 the gNB transmits a DCI format B in a slot n, which includes a CSI report triggering field providing a bitmap and the UE is configured a location in the bitmap, when the bitmap bit in the location is 1 in step 1430, the UE transmits in step 1440 a CSI report in a PUCCH and in slot n+k.sub.offset where k.sub.offset is a value of a field in DCI format B, otherwise when the bitmap bit in the location is 0 the UE does not transmit a CSI report in step 1450).

    PNG
    media_image2.png
    426
    427
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizusawa by adding time information in the form of a bitmap as taught by Papasakellariou.    Because Mizusawa and Papasakellariou teach CSI reporting, and specifically Papasakellariou teaches time information in the form of a bitmap for the benefit of the analogous art of supporting link adaptation and overhead reduction for transmissions of reference signals between a base station and user equipments (Papasakellariou, paragraph 2).

Regarding Claim 3, Mizusawa and Papsakellariou further teach wherein the CSI report is transmitted in a specific unit corresponding to bits corresponding to 1 in the bitmap, and wherein the CSI report is not transmitted in a specific unit corresponding to bits corresponding to 0 in the bitmap (Papasakellariou, Fig 14, paragraph 173, in step 1420 the gNB transmits a DCI format B in a slot n, which includes a CSI report triggering field providing a bitmap and the UE is configured a location in the bitmap, when the bitmap bit in the location is 1 in step 1430, the UE transmits in step 1440 a CSI report in a PUCCH and in slot n+k.sub.offset where k.sub.offset is a value of a field in DCI format B, otherwise when the bitmap bit in the location is 0 the UE does not transmit a CSI report in step 1450).

Regarding Claim 4, Mizusawa and Papsakellariou further teach wherein the specific unit is one of a slot, a subframe, a half-frame or a frame (Mizusawa, paragraphs 88-89, in the case of aperiodic reporting, the channel state reporting is triggered by a CSI request using a DCI format 0 or 4 on PDCCH, a FDD terminal transmits a CSI report four subframes after the CSI request is received, Papasakellariou, Fig 14, the UE transmits in step 1440 a CSI report in a PUCCH and in slot n+k.sub.offset where k.sub.offset is a value of a field in DCI format B, otherwise when the bitmap bit in the location is 0 the UE does not transmit a CSI report in step 1450).

Regarding Claim 5, Mizusawa and Papsakellariou further teach further comprising: 
receiving information for the specific unit (Mizusawa, paragraphs 88-89, in the case of aperiodic reporting, the channel state reporting is triggered by a CSI request using a DCI format 0 or 4 on PDCCH, a FDD terminal transmits a CSI report four subframes after the CSI request is received, Papasakellariou, Fig 14, the UE transmits in step 1440 a CSI report in a PUCCH and in slot n+k.sub.offset where k.sub.offset is a value of a field in DCI format B, otherwise when the bitmap bit in the location is 0 the UE does not transmit a CSI report in step 1450).

Regarding Claim 6, Mizusawa and Papsakellariou further teach wherein the time duration is determined based on a number of bits of the bitmap (Papasakellariou, Fig 14, paragraph 173, in step 1420 the gNB transmits a DCI format B in a slot n, which includes a CSI report triggering field providing a bitmap and the UE is configured a location in the bitmap, when the bitmap bit in the location is 1 in step 1430, the UE transmits in step 1440 a CSI report in a PUCCH and in slot n+k.sub.offset where k.sub.offset is a value of a field in DCI format B, otherwise when the bitmap bit in the location is 0 the UE does not transmit a CSI report in step 1450, hence the higher the number of bits in the bitmap would affect how frequently a CSI report is sent out for a device, thus affects the time duration or frequency of CSI reports for a UE).

Regarding Claim 13, Mizusawa and Papsakellariou further teach wherein an "periodic" CSI report behavior is configured based on the first information, and wherein an aperiodic CSI report is indicated based on the second information (Mizusawa, Fig 17, paragraph 155, in step 114 the base station transmits CQI report configuration to the terminal through RRC signaling, paragraph 126, CQI report configuration includes a CSI reporting mode, paragraph 128, specifically a reporting timing is periodic or aperiodic is indicated by the type of the CSI reporting mode).

Regarding Claim 15, Mizusawa teaches all the limitations of parent claim 14, but does not explicitly teach wherein the second information is in a form of a bitmap, and wherein each bit of the bitmap corresponds to each specific unit of the plurality of specific units, however Papasakellariou teaches wherein the second information is in a form of a bitmap, and wherein each bit of the bitmap corresponds to each specific unit of the plurality of specific units (Papasakellariou, Fig 14, paragraph 173, in step 1420 the gNB transmits a DCI format B in a slot n, which includes a CSI report triggering field providing a bitmap and the UE is configured a location in the bitmap, when the bitmap bit in the location is 1 in step 1430, the UE transmits in step 1440 a CSI report in a PUCCH and in slot n+k.sub.offset where k.sub.offset is a value of a field in DCI format B, otherwise when the bitmap bit in the location is 0 the UE does not transmit a CSI report in step 1450).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizusawa by adding time information in the form of a bitmap as taught by Papasakellariou.    Because Mizusawa and Papasakellariou teach CSI reporting, and specifically Papasakellariou teaches time information in the form of a bitmap for the benefit of the analogous art of supporting link adaptation and overhead reduction for transmissions of reference signals between a base station and user equipments (Papasakellariou, paragraph 2).

Regarding Claim 16, Mizusawa and Papsakellariou further teach wherein the CSI report is transmitted in a specific unit corresponding to bits corresponding to 1 in the bitmap, and wherein the CSI report is not transmitted in a specific unit corresponding to bits corresponding to 0 in the bitmap (Papasakellariou, Fig 14, paragraph 173, in step 1420 the gNB transmits a DCI format B in a slot n, which includes a CSI report triggering field providing a bitmap and the UE is configured a location in the bitmap, when the bitmap bit in the location is 1 in step 1430, the UE transmits in step 1440 a CSI report in a PUCCH and in slot n+k.sub.offset where k.sub.offset is a value of a field in DCI format B, otherwise when the bitmap bit in the location is 0 the UE does not transmit a CSI report in step 1450).

Claims 8-9 are rejected under 35 U.S.C 103 as being unpatentable over Mizusawa (US 2019/0058513) in view of Fryking (US 2022/0224398).

Regarding Claim 8, Mizusawa teaches all the limitations of parent claim 1, but does not explicitly teach further comprising: 
receiving information for activating the CSI report, based on that a "semi-persistent" CSI report behavior is configured based on the first information.
However Fryking teaches further comprising: 
receiving information for activating the CSI report, based on that a "semi-persistent" CSI report behavior is configured based on the first information (Fryking, paragraph 43, a user device may be configured for one of report types periodic, aperiodic, and semi-persistent, paragraph 44, for the semi-persistent report type requires that the access node use MAC CE or DCI to activate and/or deactivate the user device CSI report, paragraph 45, for both periodic and semi-persistent report type, the periodicity of the user device CSI reports is typically pre-configured in the RRC message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizusawa by semi-persistent CSI reporting as taught by Fryking.    Because Mizusawa and Fryking teach CSI reporting, and specifically Fryking teaches semi-persistent CSI reporting for the benefit of the analogous art of beam tracking for beamformed transmission in wireless communication (Fryking, paragraph 1).

Regarding Claim 9, Mizusawa and Fryking further teach wherein the CSI report is terminated based on the second information regardless of a signal that deactivates the CSI report (Fryking, paragraph 43, a user device may be configured for one of report types periodic, aperiodic, and semi-persistent, paragraph 44, for the semi-persistent report type requires that the access node use MAC CE or DCI to activate and/or deactivate the user device CSI report, hence if the CSI report is deactivated it would be deactivated regardless of any other signal).

Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over Mizusawa (US 2019/0058513) in view of Yang (US 2021/0067221).

Regarding Claim 10, Mizusawa further teaches wherein the second information is configured for time duration (Mizusawa, paragraph 89, in case of periodic CSI reporting, a reporting period is signaled to the UE using an RRC message);
Mizusawa does not explicitly teach (wherein the second information is configured for time duration) including a plurality of slots based on a slot unit in the time domain, and wherein an offset value per each period for a periodic CSI report behavior is determined based on the second information.
However Yang teaches (wherein the second information is configured for time duration) including a plurality of slots based on a slot unit in the time domain, and wherein an offset value per each period for a periodic CSI report behavior is determined based on the second information (Yang, paragraph 32, for periodic CSI reporting, RRC layer may configure parameters for a periodic CSI report such as a period, a slot offset, and a symbol in a slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizusawa by adding periodic CSI report parameters such as slot offset as taught by Yang.    Because Mizusawa and Yang teach CSI reporting, and specifically Yang teaches periodic CSI report parameters such as slot offset for the benefit of the analogous art CSI processing (Yang, abstract).


Claims 11-12 are rejected under 35 U.S.C 103 as being unpatentable over Mizusawa (US 2019/0058513) and Papsakellariou (US 2017/0366377), and in further view of Babaei (US 2019/0215897).

Regarding Claim 11, Mizusawa and Papasakellariou teach all the limitations of parent claim 2, but do not explicitly teach wherein the specific unit corresponds to a DRX cycle, however Babaei teaches wherein the specific unit corresponds to a DRX cycle (Babaei, paragraph 468-469, gNB may transmit one or more RRC messages comprising a parameter (e.g. cqi-mask) indicating limitation of CSI report in DRX operation, hence specifying in which DRX cycles CSI reporting is performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizusawa and Papasakellariou by adding indication of CSI reporting in DRX cycles as taught by Babaei.    Because Mizusawa, Papasakellariou, and Babaei teach CSI reporting, and specifically Babaei teaches indication of CSI reporting in DRX cycles for the benefit of the analogous art of discontinuous reception configuration parameters (Babaei).

Regarding Claim 12, Mizusawa, Papasakellariou, and Babaei further teach wherein the CSI report is transmitted in an "on" duration of the DRX cycle corresponding to bits corresponding to 1 in the bitmap (Babaei, paragraph 479, the wireless device may determine at least based on the DRX parameters whether the wireless device is in Active Time in the second TTI or not, the wireless device may transmit aperiodic CSI if in active time, else the wireless device may not transmit the CSI if not in active time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Kim (US 2015/0043469 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412